Citation Nr: 0510458	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998 
for a grant of service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran subsequently perfected this appeal.  

A videoconference hearing before the undersigned was held in 
January 2002.  A transcript of that hearing is associated 
with the claims folder.  

In September 2002, the Board denied the veteran's claim for 
an effective date prior to May 26, 1998, for a grant of 
service connection for asbestosis.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, the Appellee 
filed a Motion for Remand and to Stay Proceedings.  By Order 
dated in April 2003, the Court vacated the Board's decision 
and remanded the matter for readjudication.  In October 2003, 
the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the October 2003 remand, the Board requested that the RO 
review the claims file and ensure that all VCAA notice 
obligations were satisfied.  By letter dated in February 
2004, the AMC advised the veteran that it was developing 
additional evidence concerning his appeal for an earlier 
effective date.  The letter, however, advised the veteran of 
the evidence necessary to substantiate a claim for service-
connected compensation benefits and did not advise the 
veteran of the evidence necessary to substantiate a claim for 
an earlier effective date.  The Board has reviewed the claims 
folder and is unable to identify correspondence satisfying 
the duty to notify as stated above with respect to the issue 
currently on appeal.  The Board regrets the delay occasioned 
by another remand; however, this case must be remanded for 
further compliance with the VCAA.  See also Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED as follows:

1.  The RO must send the veteran a 
letter:

(a) Advising him of the evidence 
necessary to substantiate his claim for 
an effective date prior to May 26, 1998 
for a grant of service connection for 
asbestosis.  

(b) Notifying him of the information and 
evidence he is responsible for providing; 

(c) Notifying him of the evidence that VA 
is responsible for obtaining; and

(d) Requesting that he provide any 
evidence in his possession that pertains 
to his claim.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than May 26, 1998 for a grant of service 
connection for asbestosis.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




